UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2687 Name of Registrant: VANGUARD MUNICIPAL BOND FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: January 31, 2012 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Alabama (0.6%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 20,000 20,794 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 38,840 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.080% 2/7/12 7,225 7,225 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,749 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,892 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,759 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,109 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 4,006 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,969 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,306 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,253 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,251 Arizona (1.5%) Arizona COP 5.000% 9/1/14 (4) 4,800 5,248 Arizona COP 5.000% 9/1/15 (4) 4,000 4,487 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 10,000 10,190 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.090% 2/7/12 LOC 20,850 20,850 Arizona School Facilities Board COP 5.250% 9/1/12 (4) 12,350 12,653 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,368 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,985 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,558 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,443 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,561 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,575 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,935 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 6,205 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,739 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,762 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 6,078 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 10,066 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,837 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,981 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,648 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,869 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,559 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 3,072 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,885 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/12 5,075 5,168 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,874 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,746 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,529 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/12 (14) 5,100 5,203 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,173 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,638 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,331 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,689 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,582 California (11.9%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,191 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 553 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 17,526 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 3,000 3,070 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,955 11,211 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 33,069 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 45,618 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 24,235 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 14,143 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 26,570 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 12,510 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,669 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 2,500 2,780 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,390 3,787 California Economic Recovery Bonds GO 5.250% 7/1/14 11,610 12,909 California Economic Recovery Bonds GO 5.000% 7/1/16 1,500 1,765 California Economic Recovery Bonds GO 5.000% 7/1/17 15,090 18,216 California Economic Recovery Bonds GO 5.000% 7/1/18 41,600 51,046 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.060% 2/7/12 LOC 13,450 13,450 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.060% 2/7/12 LOC 9,400 9,400 California GO 5.000% 3/1/12 10,755 10,798 California GO 5.000% 4/1/12 5,000 5,040 California GO 5.000% 5/1/13 23,475 24,785 California GO 5.000% 9/1/13 32,125 34,357 California GO 5.000% 11/1/13 13,695 14,738 California GO 5.000% 8/1/14 1,970 2,174 California GO 5.000% 4/1/15 21,300 24,013 California GO 5.000% 6/1/15 3,250 3,619 California GO 5.000% 6/1/15 (14) 5,100 5,780 California GO 5.000% 3/1/16 (14) 6,510 7,068 California GO 5.000% 3/1/16 3,210 3,717 California GO 5.000% 3/1/16 (14) 1,120 1,297 California GO 5.000% 3/1/16 4,460 5,165 California GO 5.000% 4/1/16 6,670 7,744 California GO 5.000% 5/1/16 2,150 2,421 California GO 5.000% 8/1/16 2,825 3,313 California GO 5.000% 10/1/16 1,225 1,444 California GO 5.000% 10/1/16 28,605 33,712 California GO 5.000% 11/1/16 (2) 5,375 6,350 California GO 5.000% 12/1/16 2,500 2,961 California GO 6.000% 2/1/17 (2) 3,500 4,320 California GO 5.000% 3/1/17 3,755 4,466 California GO 5.000% 3/1/17 (14) 1,300 1,499 California GO 5.000% 4/1/17 7,275 8,668 California GO 5.000% 9/1/17 4,250 5,110 California GO 5.000% 10/1/17 20,000 24,090 California GO 5.000% 10/1/17 4,005 4,824 California GO 5.000% 9/1/18 32,260 39,207 California GO 5.000% 10/1/18 25,000 30,433 California GO 5.000% 9/1/19 19,000 23,216 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,262 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,898 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 25,500 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/12 3,000 3,106 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,523 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,569 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 21,949 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 23,028 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/12 5,000 5,122 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,354 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,513 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,696 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.080% 2/1/12 (ETM) 26,415 26,415 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/12 5,000 5,000 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.580% 4/1/14 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.100% 2/7/12 LOC 18,170 18,170 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,291 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,641 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 2.000% 9/2/14 12,600 12,704 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.650% 4/2/12 20,125 20,126 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,133 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,690 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,129 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 5,989 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,626 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/12 2,500 2,529 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 7,896 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 11,319 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,962 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,449 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,039 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.100% 4/1/13 (10) 5,000 5,194 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 16,298 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.850% 6/1/12 10,000 10,118 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.130% 2/7/12 5,768 5,768 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 860 886 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 837 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 919 Desert Sands CA School District GO 0.000% 6/1/12 (2) 10,000 9,988 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.080% 2/1/12 15,710 15,710 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.050% 2/7/12 9,260 9,260 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,198 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,399 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,119 Golden State Tobacco Securitization Corp. California 5.000% 6/1/12 10,000 10,090 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,849 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 39,793 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 22,932 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 32,000 34,686 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 21,974 Golden State Tobacco Securitization Corp. California 6.250% 6/1/33 (Prere.) 48,920 52,139 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 2/1/12 3,035 3,035 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.080% 2/7/12 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 39,320 Los Angeles CA GO 5.000% 9/1/19 5,000 6,192 Los Angeles CA Unified School District COP VRDO 0.050% 2/7/12 LOC 5,900 5,900 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 35,433 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,340 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,694 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,796 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 16,570 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 22,840 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 22,959 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 23,011 1 Los Angeles CA Unified School District GO TOB VRDO 0.080% 2/7/12 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 11,897 Los Angeles CA Wastewater System Revenue VRDO 0.050% 2/7/12 LOC 8,800 8,800 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 26,395 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,953 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/12 (14) 7,710 7,966 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,958 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,843 Modesto CA Water Revenue VRDO 0.060% 2/7/12 (4)LOC 16,960 16,960 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 8,490 8,877 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.050% 2/7/12 13,195 13,195 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 3,035 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,271 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,537 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,998 Orange County CA Public Financing Authority Lease Revenue 5.000% 7/1/12 (14) 3,165 3,225 Orange County CA Water District COP VRDO 0.070% 2/7/12 12,000 12,000 Palomar Pomerado Health System California Revenue COP 4.500% 11/1/15 2,265 2,378 Palomar Pomerado Health System California Revenue COP 5.000% 11/1/16 3,500 3,774 Riverside CA Electric Revenue VRDO 0.050% 2/7/12 LOC 9,800 9,800 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.070% 2/7/12 3,200 3,200 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 793 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 788 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,156 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 9,174 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,476 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,587 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 7,181 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 9,188 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,464 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,288 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 6,083 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,932 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 16,442 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.040% 2/7/12 4,880 4,880 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,645 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,594 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 19,635 San Francisco CA City & County International Airport Revenue VRDO 0.050% 2/7/12 LOC 9,200 9,200 1 Sonoma County CA Junior College District GO TOB VRDO 0.180% 2/7/12 3,440 3,440 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,977 Southern California Public Power Authority Revenue (Transmission Project) VRDO 0.040% 2/7/12 (4) 15,070 15,070 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.070% 2/7/12 LOC 5,400 5,400 University of California Revenue 5.000% 5/15/12 (14) 3,000 3,042 University of California Revenue 5.000% 5/15/17 2,250 2,726 University of California Revenue 5.000% 5/15/18 2,000 2,457 University of California Revenue 5.000% 5/15/19 4,435 5,512 1 University of California Revenue TOB VRDO 0.080% 2/7/12 4,600 4,600 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,168 Colorado (1.3%) Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,495 Colorado Education Loan Program Revenue TOB VRDO 0.080% 2/1/12 4,000 4,000 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.070% 2/1/12 LOC 8,500 8,500 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.070% 2/1/12 LOC 3,280 3,280 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,803 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.070% 2/7/12 46,250 46,250 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,271 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,587 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 9,192 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,312 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.070% 2/7/12 18,755 18,755 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 2,045 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,924 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 12,073 2 E-470 Public Highway Authority Colorado Revenue PUT 2.800% 9/14/14 16,500 16,504 Jefferson County CO School District GO 5.000% 12/15/12 (2) 3,500 3,646 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 9,203 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/16 (Prere.) 22,500 27,082 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,457 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 3,111 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,079 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,086 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,447 Connecticut (1.7%) Connecticut GO 5.000% 4/1/12 (14) 9,190 9,264 Connecticut GO 5.000% 3/15/13 10,000 10,532 Connecticut GO 5.000% 12/1/13 (14) 3,930 4,263 Connecticut GO 5.000% 1/1/14 18,250 19,851 Connecticut GO 5.000% 1/1/15 14,710 16,588 Connecticut GO 5.250% 11/1/15 1,000 1,169 Connecticut GO 5.000% 1/1/16 30,000 34,937 Connecticut GO 5.000% 3/1/16 4,705 5,511 Connecticut GO 5.000% 5/1/16 10,000 11,780 2 Connecticut GO 0.730% 5/15/16 8,300 8,300 Connecticut GO 5.000% 4/1/17 1,165 1,406 2 Connecticut GO 0.850% 5/15/17 20,000 20,000 Connecticut GO 5.000% 12/1/17 15,000 17,949 2 Connecticut GO PUT 1.430% 3/1/18 17,500 17,518 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,400 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 4,043 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,946 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,195 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,752 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,724 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 6,625 6,888 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,579 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,755 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 6,198 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 9,264 Delaware (0.3%) Delaware GO 5.000% 1/1/13 9,450 9,867 Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,568 Delaware GO 5.000% 10/1/18 3,540 4,448 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) VRDO 0.060% 2/7/12 4,000 4,000 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,516 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,318 University of Delaware Revenue PUT 0.850% 6/4/13 8,000 8,059 District of Columbia (0.7%) District of Columbia GO 5.000% 6/1/12 (4) 2,500 2,540 District of Columbia GO 5.000% 6/1/13 (Prere.) 4,900 5,208 District of Columbia GO 5.000% 6/1/13 (Prere.) 5,000 5,315 District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,245 2 District of Columbia Income Tax Revenue 0.430% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,844 1 District of Columbia Income Tax Revenue TOB VRDO 0.080% 2/7/12 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.370% 2/7/12 LOC 39,200 39,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.070% 2/7/12 LOC 13,900 13,900 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,187 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,830 Florida (5.6%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,729 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,469 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.080% 2/7/12 5,665 5,665 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.080% 2/7/12 (4)LOC 20,100 20,100 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/12 (14) 15,000 15,060 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 16,365 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,928 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 40,000 43,610 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,451 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,565 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 15,000 16,857 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,705 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,436 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 2.000% 4/3/12 5,000 5,012 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,500 5,527 Florida Board of Education Lottery Revenue 5.000% 7/1/12 7,630 7,780 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,524 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 9,277 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 10,026 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,849 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,765 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,988 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 5,065 5,403 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 16,610 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,860 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,458 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.080% 2/7/12 4,000 4,000 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 20,417 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 6,186 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,728 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,263 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 10,329 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,926 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 37,600 38,356 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,971 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 22,252 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,403 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,789 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,360 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 4,070 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 20,000 21,441 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,222 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,317 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.090% 2/7/12 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,202 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,905 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,527 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,774 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,528 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,209 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 2/7/12 42,210 42,210 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 2/7/12 31,325 31,325 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.070% 2/7/12 6,600 6,600 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,270 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,379 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,402 Lee Memorial Health System Florida Hospital Revenue VRDO 0.070% 2/7/12 LOC 6,545 6,545 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.090% 2/7/12 (4) 11,500 11,500 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,211 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 4,000 4,464 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,124 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,782 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,112 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.100% 2/7/12 LOC 29,400 29,400 3 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,229 3 Orange County FL School Board COP 5.000% 8/1/16 700 795 3 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,732 3 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,633 3 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,073 Orange County FL School Board COP VRDO 0.080% 2/7/12 LOC 10,265 10,265 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,527 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,641 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.060% 2/7/12 LOC 26,000 26,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 4,031 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,875 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 6,222 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,627 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,343 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 18,438 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,430 4,545 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,500 4,616 1 Palm Beach County FL School Board COP TOB VRDO 0.070% 2/7/12 11,300 11,300 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 9,000 9,212 South Florida Water Management District COP 5.000% 10/1/12 (2) 2,150 2,210 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/12 3,000 3,072 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 8,141 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.500% 2/1/13 (Prere.) 10,000 10,522 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,660 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 11,070 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.070% 2/7/12 LOC 5,000 5,000 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,457 Georgia (2.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,958 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 10,020 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,545 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 11,019 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,294 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,511 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,514 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,523 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.080% 2/7/12 LOC 10,000 10,000 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,460 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,189 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,221 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,604 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.100% 2/7/12 LOC 7,000 7,000 Georgia GO 3.500% 1/1/13 8,315 8,566 Georgia GO 5.000% 4/1/13 10,815 11,417 Georgia GO 5.500% 7/1/14 4,000 4,489 Georgia GO 4.000% 1/1/15 2,110 2,324 Georgia GO 5.000% 7/1/16 5,000 5,945 Georgia GO 5.000% 7/1/16 20,000 23,782 Georgia GO 5.000% 7/1/16 9,500 11,296 Georgia GO 5.500% 7/1/16 5,000 5,585 Georgia GO 5.000% 10/1/16 1,910 2,289 Georgia GO 5.000% 7/1/17 13,695 16,775 Georgia GO 5.000% 7/1/17 2,840 3,479 Georgia GO 5.000% 7/1/18 2,340 2,922 Georgia GO 4.000% 11/1/18 11,000 13,114 Georgia GO 5.000% 7/1/19 8,200 10,395 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 5,187 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 17,654 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 7,185 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 22,840 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 9,416 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/12 (Prere.) 5,260 5,283 Gwinnett County GA School District GO 5.000% 2/1/12 10,000 10,000 Gwinnett County GA School District GO 5.000% 2/1/13 10,000 10,477 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 2,054 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,417 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/12 12,000 12,073 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/12 15,000 15,116 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,376 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 10,799 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,693 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,617 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 6,049 3 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,793 3 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,508 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,295 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,392 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 4,105 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,565 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,198 Hawaii (0.7%) Hawaii GO 5.000% 7/1/12 (2) 23,735 24,216 Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,850 Hawaii GO 5.000% 6/1/16 13,920 16,455 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,695 Hawaii GO 5.000% 12/1/18 17,250 21,466 Hawaii GO 5.000% 12/1/19 5,000 6,278 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,516 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,251 Honolulu HI City & County GO 5.000% 7/1/12 (14) 4,320 4,407 Honolulu HI City & County GO 5.000% 8/1/17 4,130 5,022 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,353 Idaho (0.1%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.080% 2/7/12 15,955 15,955 Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,322 Illinois (2.5%) Chicago IL Board of Education (School Reform) GO 0.000% 12/1/13 (14) 13,400 13,037 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,715 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,920 1 Chicago IL Board of Education GO TOB VRDO 0.200% 2/1/12 21,000 21,000 1 Chicago IL Board of Education GO TOB VRDO 0.100% 2/7/12 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (4) 37,590 40,318 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,501 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,950 Chicago IL GO 5.000% 1/1/19 5,000 5,672 Chicago IL GO 5.000% 1/1/19 (4) 4,645 5,162 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 6,178 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/13 (4) 4,200 4,358 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,334 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 7,500 8,643 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.180% 2/7/12 LOC 24,105 24,105 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.230% 2/7/12 (4) 21,135 21,135 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.080% 2/7/12 6,935 6,935 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.090% 2/7/12 3,700 3,700 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,258 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,081 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,913 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,573 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 3.875% 5/1/12 5,000 5,045 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 11,157 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,672 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.250% 8/15/16 4,270 4,766 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 6,046 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,661 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,814 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,239 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,433 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,459 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,322 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,697 3 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,169 3 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,796 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.050% 2/7/12 10,000 10,000 Illinois GO 5.500% 8/1/14 (14) 8,295 9,170 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,450 4,779 Illinois Sales Tax Revenue 5.250% 6/15/12 2,000 2,036 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 11,399 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,593 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,894 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,792 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,514 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,270 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,828 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.100% 2/7/12 (14) 9,455 9,455 Winnebago & Bonne Counties IL School District GO 5.000% 2/1/12 (2) 4,000 4,000 Winnebago & Boone Counties IL School District GO 5.000% 2/1/13 (2) 5,000 5,167 Indiana (1.5%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,396 Indiana Finance Authority Facilities Revenue (Indiana Government Center South) 5.000% 7/1/12 13,725 13,977 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 7,002 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,202 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,838 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 4,019 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,832 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,461 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 12,023 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,809 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 11,363 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,026 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 9,144 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,188 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 11,174 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.080% 2/1/12 600 600 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 3,954 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,744 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 3,127 3 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 6,995 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 3,190 3,309 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,778 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,218 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,233 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,948 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,875 1,2 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.170% 7/1/14 676 666 1,2 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.290% 7/1/16 5,637 5,538 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,741 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,537 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,211 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 12,139 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) PUT 3.875% 3/1/12 7,500 7,522 1 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.080% 2/7/12 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,783 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,970 Iowa (0.1%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 3,013 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,652 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,882 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,160 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,636 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,519 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,279 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 35,015 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,141 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,192 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,333 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,209 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,392 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,628 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/12 1,525 1,565 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,626 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,225 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,518 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 1,130 1,307 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 2,250 2,626 Kentucky (0.8%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/12 (14) 13,065 13,427 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,866 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 46,082 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 7,218 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,296 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 3,065 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 5.625% 12/3/12 10,000 10,406 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.900% 4/2/12 15,000 15,032 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/12 810 823 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 893 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,090 Louisiana (0.7%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,322 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.830% 6/1/13 25,000 25,033 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.080% 2/7/12 15,000 15,000 2 Louisiana GO 1.007% 2/1/12 10,000 10,020 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,771 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 3,925 4,092 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,055 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,568 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,062 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.070% 2/7/12 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,460 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,309 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,780 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,198 Maine (0.2%) Maine GO 5.000% 7/15/12 (2) 8,055 8,234 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.080% 2/7/12 LOC 8,400 8,400 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,245 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 5,012 Maryland (2.5%) Baltimore County MD GO 5.000% 2/1/18 2,900 3,588 Baltimore County MD GO 5.000% 2/1/18 9,000 11,136 Howard County MD GO 5.000% 8/15/19 5,000 6,351 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,970 Maryland GO 5.000% 3/15/12 20,415 20,536 Maryland GO 5.000% 8/1/14 10,000 11,138 Maryland GO 5.000% 3/1/16 10,000 11,753 Maryland GO 5.000% 11/1/16 15,100 18,146 Maryland GO 5.000% 3/15/17 23,445 28,480 Maryland GO 5.000% 8/1/17 8,495 10,430 Maryland GO 5.000% 8/1/17 5,000 6,139 Maryland GO 5.000% 8/1/17 5,070 6,225 Maryland GO 5.000% 8/1/17 26,445 32,467 Maryland GO 5.000% 3/1/18 1,150 1,426 Maryland GO 5.250% 3/1/18 2,400 3,011 Maryland GO 5.000% 8/1/18 23,960 29,972 Maryland GO 5.000% 11/1/18 2,175 2,734 Maryland GO 5.000% 3/1/19 10,000 12,605 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,175 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,751 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,654 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,662 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,523 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,410 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,510 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.070% 2/7/12 LOC 4,200 4,200 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,688 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,663 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 11,473 Maryland Transportation Authority GAN 5.000% 3/1/12 5,000 5,020 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,784 Montgomery County MD GO 5.000% 5/1/14 12,310 13,583 Montgomery County MD GO 5.000% 7/1/18 32,050 40,021 Montgomery County MD GO 5.000% 11/1/19 2,740 3,492 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,410 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 9,209 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 3,005 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,886 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,320 2,890 Massachusetts (3.9%) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/12 (Prere.) 3,395 3,463 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 1.000% 2/7/12 19,976 19,976 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,223 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,612 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.070% 2/1/12 LOC 9,900 9,900 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 40,500 41,640 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 991 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,877 2 Massachusetts GO 0.320% 2/2/12 15,000 15,000 Massachusetts GO 5.000% 8/1/12 4,945 5,065 Massachusetts GO 5.000% 9/1/12 8,000 8,227 Massachusetts GO 5.500% 11/1/12 (4) 9,000 9,361 2 Massachusetts GO 0.460% 2/1/13 35,000 35,000 2 Massachusetts GO 0.560% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,965 13,317 Massachusetts GO 5.000% 8/1/14 11,635 12,950 Massachusetts GO 5.000% 11/1/14 2,350 2,640 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,370 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,519 2 Massachusetts GO 0.560% 2/1/16 15,645 15,645 Massachusetts GO 5.000% 10/1/16 6,800 8,118 Massachusetts GO 5.000% 10/1/17 23,000 28,117 Massachusetts GO 5.500% 12/1/17 (14) 3,255 4,084 Massachusetts GO 5.000% 10/1/18 24,000 29,779 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,982 Massachusetts GO 5.000% 12/1/18 30,000 37,333 1 Massachusetts GO TOB VRDO 1.000% 2/7/12 (4)LOC 12,900 12,899 Massachusetts GO VRDO 0.130% 2/7/12 50,000 50,000 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,250 6,402 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.070% 2/7/12 LOC 6,000 6,000 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.070% 2/1/12 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.070% 2/1/12 8,000 8,000 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,130 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,239 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,888 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 6,000 6,050 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,190 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,328 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.060% 2/7/12 12,000 12,000 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,789 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,679 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 7,092 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,927 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 5,015 Massachusetts Special Obligation Revenue 5.500% 6/1/12 10,000 10,181 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,297 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,840 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,478 1 Massachusetts Water Resources Authority Revenue TOB VRDO 1.250% 2/7/12 (4)LOC 27,630 27,630 Massachusetts Water Resources Authority Revenue VRDO 0.070% 2/7/12 23,400 23,400 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,985 Michigan (1.6%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,656 Detroit MI GO 5.000% 4/1/13 (12) 9,345 9,637 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,874 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,205 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,763 Michigan Building Authority Revenue 5.000% 10/15/12 (2) 5,615 5,789 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,718 Michigan GO 5.000% 5/1/14 12,000 13,184 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,935 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 17,000 17,193 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 15,000 15,168 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,882 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,245 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,860 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,136 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 6,165 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.070% 2/7/12 1,330 1,330 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,682 Michigan State University Revenue 5.000% 8/15/13 6,620 7,093 Michigan State University Revenue 5.000% 2/15/14 5,385 5,886 Michigan State University Revenue 5.000% 8/15/14 7,005 7,800 Michigan State University Revenue 5.000% 2/15/15 3,910 4,428 Michigan State University Revenue 5.000% 8/15/15 1,000 1,152 Michigan State University Revenue 5.000% 2/15/17 6,135 7,368 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,613 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,504 Michigan Trunk Line Revenue 5.000% 9/1/12 (4) 13,015 13,375 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,594 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,596 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,170 University of Michigan University Revenue 5.250% 12/1/12 8,500 8,817 University of Michigan University Revenue 4.000% 4/1/16 10,650 12,011 University of Michigan University Revenue 4.000% 4/1/17 11,385 13,140 Minnesota (1.4%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,064 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,353 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,918 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,192 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.100% 2/1/12 (4) 31,300 31,300 Minneapolis MN Health Care System Revenue (Allina Health System) 5.750% 11/15/12 (Prere.) 39,000 40,702 Minneapolis MN Health Care System Revenue (Allina Health System) 6.000% 11/15/12 (Prere.) 4,000 4,182 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,823 Minnesota GO 4.000% 12/1/13 3,900 4,163 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 11,518 Minnesota GO 5.000% 8/1/14 6,970 7,759 Minnesota GO 5.000% 12/1/14 8,145 9,180 Minnesota GO 5.000% 12/1/15 8,145 9,495 Minnesota GO 5.000% 10/1/16 5,000 5,988 Minnesota GO 5.000% 12/1/16 8,150 9,811 Minnesota GO 5.000% 8/1/18 8,375 10,452 Minnesota GO 5.000% 8/1/18 3,825 4,774 Minnesota GO 5.000% 8/1/18 3,000 3,744 Minnesota GO 5.000% 11/1/19 2,000 2,542 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.060% 2/7/12 12,090 12,090 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 10,476 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,301 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,424 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,166 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 8,282 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,727 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,883 University of Minnesota Revenue 5.000% 12/1/17 10,000 12,337 Mississippi (0.2%) Mississippi GO 5.250% 11/1/14 8,970 10,138 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,682 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/12 1,000 1,021 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,652 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.140% 2/7/12 (4) 2,525 2,525 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,959 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 16,565 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,993 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,789 Missouri Development Finance Board Cultural Facilities Revenue (Kauffman Center Performing) VRDO 0.100% 2/1/12 2,600 2,600 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.080% 2/7/12 LOC 5,500 5,500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.100% 2/7/12 LOC 8,200 8,200 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,031 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/12 (Prere.) 10,000 10,000 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,645 16,081 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,281 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,602 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,663 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 6,179 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,338 3 Municipal Energy Agency of Nebraska 5.000% 4/1/19 1,500 1,815 3 Municipal Energy Agency of Nebraska 5.000% 4/1/20 1,350 1,644 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.080% 2/7/12 9,275 9,275 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,091 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,154 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,185 1 Nebraska Public Power District Revenue TOB VRDO 0.070% 2/7/12 (4) 14,925 14,925 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 2,645 2,769 Nevada (1.0%) Clark County NV Airport BAN 5.000% 7/1/12 20,000 20,357 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,711 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,658 Clark County NV School District GO 5.000% 6/15/12 10,115 10,293 Clark County NV School District GO 5.000% 6/15/12 (14) 5,380 5,475 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 17,054 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,683 Clark County NV School District GO 5.000% 6/15/14 4,000 4,414 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 20,190 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,707 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,585 Nevada GO 5.000% 12/1/12 (4) 11,165 11,601 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/12 (14) 14,495 15,008 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,624 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,665 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,583 New Hampshire GO 5.000% 8/15/17 3,200 3,897 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 9,237 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 5,087 New Jersey (5.2%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 6,260 6,496 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.625% 12/3/12 4,625 4,693 New Jersey Building Authority Revenue 5.000% 6/15/12 11,465 11,660 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,431 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,593 New Jersey COP 5.000% 6/15/16 6,695 7,581 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.050% 2/1/12 LOC 1,500 1,500 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 34,564 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,728 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,175 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,874 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/13 (ETM) 14,670 15,428 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 26,865 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 14,565 15,798 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 44,173 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,689 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,941 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 10,000 10,886 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,165 12,180 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,664 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 6,259 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,697 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,544 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,562 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 6,006 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 3,021 New Jersey GO 5.000% 8/15/16 12,120 14,349 New Jersey GO 5.000% 8/15/17 11,660 14,135 1 New Jersey GO TOB VRDO 0.080% 2/1/12 51,300 51,300 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/12 6,955 7,074 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,905 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,525 3,996 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.060% 2/7/12 LOC 4,850 4,850 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,306 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,315 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.230% 2/7/12 (12) 9,565 9,565 New Jersey Health Care Facilities Financing Authority Revenue (Meridian IV) VRDO 0.040% 2/7/12 (12) 7,600 7,600 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,668 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,805 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,341 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,784 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,372 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,328 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 67 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 7,110 New Jersey TRAN 2.000% 6/21/12 33,000 33,235 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/12 (14) 4,200 4,274 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 8,000 8,381 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 24,321 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 22,105 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 9,010 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 12,013 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 3,006 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 19,174 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,407 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.090% 2/7/12 LOC 20,110 20,110 New Jersey Turnpike Authority Revenue VRDO 0.290% 2/7/12 (4) 49,880 49,880 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 5,000 5,039 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/12 (Prere.) 10,200 10,364 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 50,755 51,698 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 810 826 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 19,997 4 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 10,000 10,669 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 8,493 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 19,297 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,128 New Mexico (1.0%) Albuquerque NM GO 5.000% 7/1/12 (2) 11,350 11,578 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 4.000% 8/1/12 (3) 8,000 8,093 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 11,092 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,798 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,624 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,927 New Mexico GO 5.000% 3/1/13 10,000 10,512 New Mexico GO 5.000% 3/1/13 8,000 8,410 New Mexico GO 5.000% 3/1/14 7,000 7,666 New Mexico GO 5.000% 3/1/16 19,290 22,604 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.080% 2/7/12 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.080% 2/7/12 27,945 27,945 New Mexico Severance Tax Revenue 5.000% 7/1/12 1,550 1,581 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 7,311 New York (12.0%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.100% 2/7/12 LOC 4,640 4,640 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 15,411 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,342 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,186 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 4,097 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,334 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,558 Hempstead NY GO 3.000% 4/15/15 5,260 5,674 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/12 (14) 48,900 49,473 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 16,659 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,377 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,791 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/16 6,000 7,000 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/17 5,000 5,938 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/18 2,500 3,003 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/18 1,500 1,807 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.080% 2/7/12 10,980 10,980 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.080% 2/7/12 (13) 14,605 14,605 2 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.630% 11/1/13 4,000 4,000 2 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.760% 11/1/14 6,320 6,339 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 17,105 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/12 3,500 3,631 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 14,110 14,664 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,583 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,969 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,819 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,265 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,715 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 58,693 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 2/7/12 26,100 26,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.060% 2/7/12 6,400 6,400 Nassau County NY TAN 2.500% 9/30/12 15,000 15,214 New York City NY Cultural Resources Revenue (American Museum of Natural History) VRDO 0.050% 2/1/12 1,000 1,000 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.080% 2/7/12 LOC 4,800 4,800 New York City NY Cultural Resources Revenue (Juilliard School) PUT 2.750% 7/1/12 8,000 8,085 New York City NY GO 5.000% 8/1/12 8,000 8,191 New York City NY GO 5.000% 8/1/12 8,450 8,652 New York City NY GO 5.750% 8/1/12 (Prere.) 35 36 New York City NY GO 5.000% 8/15/13 2,690 2,884 New York City NY GO 5.000% 8/1/14 25,000 27,731 New York City NY GO 5.750% 8/1/14 (2) 7,750 7,953 New York City NY GO 5.000% 8/15/14 12,890 14,316 New York City NY GO 5.000% 9/1/14 16,860 18,752 New York City NY GO 5.000% 8/1/15 10,815 12,369 New York City NY GO 5.000% 8/1/15 8,005 8,881 New York City NY GO 5.000% 8/1/15 26,260 30,035 New York City NY GO 5.000% 8/15/15 17,910 20,504 New York City NY GO 5.000% 9/1/15 21,325 24,441 New York City NY GO 5.000% 2/1/16 1,000 1,159 New York City NY GO 5.000% 3/1/16 10,795 12,548 New York City NY GO 5.000% 3/1/16 2,500 2,906 New York City NY GO 5.000% 4/1/16 3,500 4,078 New York City NY GO 5.000% 8/1/16 7,150 8,411 New York City NY GO 5.000% 8/1/16 5,000 5,882 New York City NY GO 5.000% 8/1/16 27,500 32,350 New York City NY GO 5.000% 8/1/16 1,000 1,176 New York City NY GO 5.000% 8/1/16 1,000 1,176 New York City NY GO 5.000% 8/1/17 3,800 4,593 New York City NY GO 5.000% 8/1/17 13,590 16,425 New York City NY GO 5.000% 8/1/17 9,750 11,784 New York City NY GO 5.000% 8/1/17 13,470 16,280 New York City NY GO 5.000% 8/1/17 6,000 7,252 New York City NY GO 5.000% 10/1/17 2,500 3,036 New York City NY GO 5.000% 8/1/18 4,650 5,696 New York City NY GO 5.000% 8/1/18 6,000 7,350 New York City NY GO VRDO 0.060% 2/7/12 LOC 10,000 10,000 New York City NY GO VRDO 0.060% 2/7/12 LOC 7,900 7,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/12 6,665 6,676 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,535 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 5,000 5,054 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.100% 2/7/12 3,755 3,755 New York City NY Housing Development Corp. Revenue (Capital Fund Program) 5.000% 7/1/12 (14) 5,000 5,089 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,777 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.140% 2/7/12 8,760 8,760 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.140% 2/7/12 20,855 20,855 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.090% 2/7/12 14,000 14,000 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 2,905 3,143 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 9,415 10,169 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 320 360 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,290 5,926 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,252 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 12,037 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 43,485 51,748 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,981 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,276 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,496 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 18,978 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,276 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.060% 2/7/12 16,000 16,000 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,370 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) VRDO 0.080% 2/7/12 15,000 15,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/17 6,240 7,464 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 10,267 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.040% 2/7/12 LOC 37,605 37,605 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.040% 2/7/12 LOC 37,305 37,305 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,562 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,434 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 2,025 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/12 1,000 1,017 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,169 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/12 5,250 5,470 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 3,450 3,631 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 4,116 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,453 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 11,490 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 20,151 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,957 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 14,536 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,257 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,908 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,141 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,842 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,447 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 20,350 20,835 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 12,560 12,735 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.080% 2/7/12 3,995 3,995 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,022 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,044 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.743% 2/6/12 (14) 14,650 13,207 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,646 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,665 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,486 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,423 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.060% 2/7/12 LOC 34,745 34,745 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.040% 2/7/12 LOC 10,800 10,800 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.040% 2/7/12 LOC 2,800 2,800 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.040% 2/7/12 LOC 3,225 3,225 New York State Housing Finance Agency Revenue (Clinton Park) VRDO 0.050% 2/1/12 LOC 15,000 15,000 New York State Local Government Assistance Corp. Revenue VRDO 0.050% 2/7/12 12,955 12,955 New York State Local Government Assistance Corp. Revenue VRDO 0.070% 2/7/12 2,300 2,300 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/15 5,410 5,748 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/18 7,000 7,384 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 12/1/18 8,415 8,877 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 (14) 15,000 15,823 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,640 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 46,593 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 21,725 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,285 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,716 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 10,290 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/13 5,500 5,547 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,789 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,559 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,742 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 23,820 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 24,383 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 31,448 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,848 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 22,228 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,800 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.050% 2/7/12 19,735 19,735 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.050% 2/7/12 19,015 19,015 Onondaga County NY Trust Cultural Resource Revenue (Syracuse University) VRDO 0.040% 2/7/12 LOC 5,200 5,200 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,292 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,630 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 9,714 Suffolk County NY TAN 2.000% 7/12/12 10,500 10,538 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 10,000 10,125 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/12 7,000 7,111 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/12 (Prere.) 13,345 13,580 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,702 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 6,655 6,753 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,219 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 13,155 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 16,377 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,185 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,824 North Carolina (3.6%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,710 Cabarrus NC COP 5.000% 1/1/16 4,555 5,262 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,384 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,515 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,462 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,709 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 1,250 1,570 Durham NC COP 5.000% 6/1/13 1,000 1,061 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 6,009 Guilford County NC GO 5.000% 8/1/15 8,250 9,520 Guilford County NC GO 5.000% 8/1/16 5,000 5,961 Guilford County NC GO 5.000% 8/1/17 5,000 6,139 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.090% 2/7/12 (4) 11,050 11,050 North Carolina Capital Facilities Finance Agency Revenue (Fletcher School) VRDO 0.070% 2/7/12 LOC 4,380 4,380 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.750% 3/1/12 37,500 37,502 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,594 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 18,784 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 8,015 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 5,000 5,209 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 5,000 5,387 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 6,000 6,521 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 20,000 22,233 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 3,465 3,852 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 2,725 3,120 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 3,000 3,435 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/17 2,500 2,940 North Carolina GAN PUT 4.000% 3/1/18 21,000 23,812 North Carolina GO 5.000% 3/1/12 13,980 14,037 North Carolina GO 5.000% 3/1/14 23,160 25,394 North Carolina GO 5.000% 3/1/18 12,000 14,637 North Carolina GO 5.000% 5/1/18 6,750 8,399 North Carolina GO 5.000% 6/1/18 15,100 18,823 North Carolina GO 5.000% 3/1/19 5,200 6,555 North Carolina GO 5.000% 6/1/19 2,000 2,532 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.070% 2/7/12 53,600 53,600 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,923 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,764 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.050% 2/7/12 LOC 37,175 37,175 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.070% 2/7/12 LOC 4,990 4,990 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) VRDO 0.050% 2/1/12 2,900 2,900 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,960 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,885 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 2,835 2,963 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 1,340 1,405 Raleigh NC Combined Enterprise System Revenue VRDO 0.060% 2/7/12 1,610 1,610 Raleigh NC GO 5.000% 12/1/16 2,470 2,971 Raleigh NC GO 5.000% 12/1/16 2,605 3,133 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.070% 2/7/12 7,555 7,555 Wake County NC GO 4.000% 2/1/14 13,000 13,949 3 Wake County NC GO 5.000% 2/1/19 5,100 6,419 3 Wake County NC GO 5.000% 2/1/20 17,845 22,793 Wake County NC Public Improvement GO 5.000% 3/1/13 16,000 16,828 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 25,219 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 6,006 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,341 Winston-Salem NC Water & Sewer System Revenue VRDO 0.060% 2/7/12 10,300 10,300 Ohio (4.1%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 21,803 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,257 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,314 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 10,000 10,432 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,904 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,616 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/12 1,480 1,495 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,809 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,980 Cincinnati OH City School District GO 5.000% 12/1/12 1,140 1,185 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,166 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,997 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 8,062 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,579 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,397 1 Cleveland OH Water Works Revenue TOB VRDO 0.080% 2/7/12 2,900 2,900 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,705 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,342 Columbus OH GO 5.000% 6/15/12 7,955 8,099 Columbus OH GO 5.000% 9/1/12 5,600 5,758 Columbus OH GO 5.000% 9/1/13 5,600 6,018 Columbus OH GO 5.000% 9/1/13 10,430 11,208 Columbus OH GO 5.000% 12/15/13 3,000 3,263 Columbus OH GO 5.000% 9/1/16 5,000 5,957 Columbus OH GO 5.000% 6/1/17 7,510 9,129 Columbus OH GO 5.000% 7/1/17 7,245 8,827 Columbus OH GO 5.000% 7/1/17 5,740 6,993 Columbus OH GO 5.000% 6/1/18 8,000 9,911 Columbus OH GO 5.000% 7/1/18 7,280 9,034 Columbus OH GO 5.000% 7/1/18 4,500 5,584 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.060% 2/7/12 6,400 6,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.060% 2/7/12 42,765 42,765 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,413 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,828 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,645 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,556 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,829 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,844 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,844 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,750 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.080% 2/7/12 (4) 9,810 9,810 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.140% 2/7/12 (4) 7,500 7,500 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.180% 2/7/12 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,465 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,447 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,299 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,159 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,636 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,124 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,608 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 4/1/12 (ETM) 3,055 3,080 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 13,182 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,375 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 17,667 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,188 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,635 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,129 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,296 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,558 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,404 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,774 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,516 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,997 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,947 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,215 Ohio GO 5.000% 9/15/14 5,920 6,617 Ohio GO 5.000% 9/15/15 5,000 5,777 Ohio GO 5.000% 9/15/16 10,000 11,898 Ohio GO 5.000% 9/15/17 19,680 23,949 Ohio GO 5.000% 9/15/18 3,000 3,704 Ohio GO 5.000% 9/15/18 5,000 6,174 Ohio Higher Education GO 5.000% 8/1/12 6,525 6,682 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,773 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.500% 10/1/12 (Prere.) 5,000 5,176 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 4,217 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.060% 2/7/12 LOC 5,000 5,000 Ohio Highway Capital Improvements GO 5.000% 5/1/12 6,280 6,356 Ohio Highway Capital Improvements GO 5.250% 5/1/12 6,805 6,892 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,671 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.080% 2/7/12 2,850 2,850 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 2,500 2,577 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,755 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,924 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,815 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,241 Ohio State University General Receipts Revenue 5.000% 12/1/13 6,000 6,505 Ohio State University General Receipts Revenue 5.000% 12/1/14 3,000 3,375 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,515 4,197 Ohio State University General Receipts Revenue 5.000% 12/1/17 5,000 6,100 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,949 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,873 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,346 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,973 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 1.000% 2/7/12 17,930 17,930 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,446 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,233 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,463 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,453 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/12 2,625 2,629 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/13 2,760 2,850 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 3,060 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,691 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,701 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,695 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,598 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,908 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,152 Oklahoma (0.4%) Grand River Dam Authority Oklahoma Revenue 5.000% 6/1/12 (4) 3,500 3,556 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,984 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,121 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,366 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,240 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.080% 2/1/12 (12) 4,310 4,310 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.080% 2/7/12 (12) 16,465 16,465 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,546 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.830% 8/1/13 5,985 5,937 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,464 Oregon (0.4%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 4,121 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,722 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,105 3,637 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,575 1 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.080% 2/7/12 5,000 5,000 Oregon Department of Transportation Highway Usertax Revenue 5.000% 11/15/14 5,880 6,615 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,938 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,556 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 4,092 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,106 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,655 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,145 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,916 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,333 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 5/1/12 (14) 5,000 5,057 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/18 3,000 3,621 Pennsylvania (6.8%) 1 Abington PA School District GO TOB VRDO 0.070% 2/7/12 LOC 14,920 14,920 Allegheny County PA GO 5.000% 11/1/13 3,560 3,791 Allegheny County PA GO 5.000% 11/1/14 2,895 3,161 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 39,830 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,754 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 26,748 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,178 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,195 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.130% 8/1/13 10,000 10,001 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.080% 2/7/12 21,000 21,000 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,741 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,525 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,362 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.080% 2/7/12 LOC 10,600 10,600 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 5,540 5,625 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 15,293 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,386 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,918 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/12 2,970 3,039 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,235 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,477 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,222 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,687 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,266 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,781 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 17,000 17,419 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.040% 2/7/12 1,200 1,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 2/1/12 3,385 3,385 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.040% 2/1/12 4,900 4,900 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.080% 2/7/12 7,800 7,800 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 4,938 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,517 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,623 1 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.080% 2/7/12 LOC 11,010 11,010 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,898 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,559 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,661 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,214 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,247 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,902 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.070% 2/7/12 18,100 18,100 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 17,195 19,729 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,414 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,099 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,335 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,630 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,543 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,343 Pennsylvania GO 5.500% 2/1/12 20,950 20,950 Pennsylvania GO 5.000% 8/1/12 20,705 21,208 Pennsylvania GO 5.500% 1/1/13 10,000 10,484 Pennsylvania GO 5.000% 2/15/14 6,000 6,567 Pennsylvania GO 5.000% 4/15/14 16,300 17,955 Pennsylvania GO 5.000% 7/1/14 27,300 30,310 Pennsylvania GO 4.000% 7/15/14 15,070 16,388 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 48,602 Pennsylvania GO 5.000% 3/1/15 20,000 22,733 Pennsylvania GO 5.250% 7/1/15 28,630 33,168 Pennsylvania GO 5.000% 2/15/16 12,105 14,195 Pennsylvania GO 5.000% 7/1/16 5,355 6,357 Pennsylvania GO 5.000% 7/1/17 4,155 5,060 Pennsylvania GO 5.000% 7/15/17 15,005 18,290 1 Pennsylvania GO TOB VRDO 0.080% 2/7/12 4,400 4,400 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,566 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.080% 2/7/12 7,200 7,200 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.080% 2/7/12 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,557 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,299 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,506 Pennsylvania Housing Finance Agency Rental Housing Revenue (Section 8 Assisted) VRDO 0.070% 2/7/12 9,595 9,595 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 5,957 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/16 (2) 14,290 14,718 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,531 Pennsylvania State University Revenue VRDO 0.060% 2/7/12 10,600 10,600 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.080% 2/7/12 (4) 13,180 13,180 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,191 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 6,123 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,975 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,611 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,116 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,828 Pennsylvania Turnpike Commission Revenue VRDO 0.070% 2/7/12 24,408 24,408 Pennsylvania Turnpike Commission Revenue VRDO 0.080% 2/7/12 14,193 14,193 Pennsylvania Turnpike Commission Revenue VRDO 0.090% 2/7/12 (4) 12,600 12,600 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,570 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 5,112 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 3,260 3,437 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,202 Philadelphia PA Gas Works Revenue VRDO 0.060% 2/7/12 LOC 10,600 10,600 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 20,053 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,382 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 22,166 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 6,200 6,200 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 10,235 10,513 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,955 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,735 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 23,047 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.080% 2/7/12 (4) 1,535 1,535 Pittsburgh PA GO 5.500% 3/1/12 (Prere.) 5,330 5,354 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,617 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,967 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,660 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.160% 2/7/12 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Daniel Boone School District Project) 5.000% 4/1/13 (Prere.) 10,000 10,537 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (Prere.) 30,800 32,745 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,520 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,218 Puerto Rico (0.3%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 4,510 4,585 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,212 Puerto Rico GO PUT 5.000% 7/1/12 16,000 16,210 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/12 (2) 3,000 3,048 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 23,265 23,265 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,372 South Carolina (1.5%) Charleston County SC GO 5.000% 11/1/17 1,045 1,290 Charleston County SC GO 5.000% 11/1/17 6,485 8,008 Charleston County SC GO 5.000% 11/1/18 7,085 8,897 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.080% 2/7/12 24,750 24,750 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.060% 2/7/12 18,000 18,000 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 9,002 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 10,150 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 8,220 Greenville County SC School District GO 5.500% 12/1/16 13,450 16,128 1 Greenville County SC School District Installment Revenue TOB VRDO 0.070% 2/7/12 7,440 7,440 1 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.180% 2/7/12 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,132 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,600 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 16,429 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 9,231 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,397 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,254 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,659 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,784 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,812 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,391 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 7,367 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,912 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,918 Spartanburg County SC Regional Health Services District Revenue VRDO 0.130% 2/7/12 (12) 20,200 20,200 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 1,735 1,737 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 12/1/12 (2) 3,005 3,124 Tennessee (3.0%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,613 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,533 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.090% 2/7/12 LOC 19,800 19,800 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 52,675 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 15,266 Memphis TN GO 5.000% 10/1/17 2,500 3,053 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 7,077 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,813 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 12,142 3 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 31,391 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 16,794 3 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 6,094 3 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,465 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,313 Shelby County TN GO 5.000% 4/1/13 (ETM) 800 844 Shelby County TN GO 5.000% 4/1/13 3,200 3,378 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 220 Shelby County TN GO 5.000% 4/1/14 800 880 Shelby County TN GO VRDO 0.060% 2/7/12 102,800 102,800 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 8,002 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,731 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.080% 2/7/12 (12) 56,000 56,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/12 2,300 2,346 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/13 3,600 3,831 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/14 4,805 5,303 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 6,138 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,935 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/12 10,000 10,290 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 29,223 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 9,699 Tennessee GO 5.000% 5/1/14 2,825 3,118 Tennessee GO 5.000% 5/1/16 3,200 3,786 Tennessee GO 5.000% 8/1/18 5,185 6,493 Tennessee GO 5.000% 10/1/18 3,730 4,687 Texas (8.2%) Austin TX GO 4.250% 9/1/16 2,480 2,870 Austin TX GO 5.000% 9/1/17 3,250 3,965 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,256 Board of Regents of the University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,198 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 621 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,587 Dallas TX GO 5.000% 2/15/12 26,935 26,986 Dallas TX GO 5.000% 2/15/16 4,000 4,679 Dallas TX GO 5.000% 2/15/17 8,880 10,679 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,815 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,326 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,674 Denton TX Independent School District GO VRDO 0.080% 2/7/12 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,582 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,379 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,697 3 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,215 Fort Worth TX GO 5.000% 3/1/18 4,375 5,365 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 5,023 Frisco TX GO 5.000% 2/15/17 3,000 3,603 Frisco TX GO 5.000% 2/15/18 3,325 4,061 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,870 1 Galveston County TX GO TOB VRDO 0.080% 2/7/12 18,740 18,740 Garland TX GO 5.250% 2/15/12 (4) 2,500 2,505 Garland TX Independent School District GO 5.000% 2/15/12 4,210 4,218 Grapevine-Colleyville TX Independent School District School Building GO PUT 4.000% 8/1/12 25,980 26,429 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,012 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.080% 2/7/12 8,195 8,195 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 16,271 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 12,341 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,486 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.060% 2/1/12 LOC 1,550 1,550 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 541 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,190 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 9,389 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,509 Harris County TX GO 6.000% 8/1/13 (14) 21,795 23,650 Harris County TX GO 5.000% 10/1/15 2,000 2,317 Harris County TX GO 5.000% 10/1/16 4,500 5,372 Harris County TX GO 5.000% 10/1/17 6,775 8,282 Harris County TX GO 5.000% 10/1/18 4,805 5,962 1 Harris County TX GO TOB VRDO 0.080% 2/7/12 8,155 8,155 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.070% 2/1/12 8,000 8,000 1 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.110% 2/7/12 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,867 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 24,250 24,856 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,158 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,152 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,762 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 2,045 1 Houston TX Airport System Revenue TOB VRDO 0.080% 2/7/12 13,360 13,360 Houston TX Community College GO 5.000% 2/15/18 2,500 3,060 Houston TX Community College GO 5.000% 2/15/19 2,860 3,550 1 Houston TX Community College GO TOB VRDO 0.180% 2/7/12 (4) 4,095 4,095 Houston TX GO 5.500% 3/1/16 6,905 8,211 Houston TX Independent School District GO 0.000% 2/15/12 5,535 5,535 Houston TX Independent School District GO 5.000% 2/15/13 9,000 9,448 Houston TX Independent School District GO PUT 0.572% 3/27/12 15,000 15,003 Houston TX Utility System Revenue 5.000% 11/15/12 (4) 4,270 4,432 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 6,056 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,813 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,987 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,219 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 16,522 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 16,835 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 3,096 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,824 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,995 9,862 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,300 1,515 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 2,044 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,936 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,320 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,122 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,848 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,062 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 9,028 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,125 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,972 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,771 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,687 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,881 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 11,236 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 31,190 32,305 Northside TX Independent School District GO PUT 0.950% 8/1/13 10,000 10,083 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,800 15,030 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,972 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 25,781 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,302 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,363 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 12,000 12,613 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 11,046 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,844 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 8,242 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.080% 2/7/12 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 5,002 San Antonio TX GO 5.000% 8/1/17 1,070 1,311 San Antonio TX GO 5.000% 8/1/18 1,000 1,245 San Antonio TX GO PUT 1.150% 12/3/12 17,900 17,951 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,117 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,377 Spring Branch TX Independent School District GO 5.000% 2/1/13 3,000 3,144 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,975 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,238 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,492 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,322 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,465 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,993 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/12 3,500 3,506 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/13 1,835 1,913 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,303 Texas GO 5.000% 10/1/17 7,500 9,215 Texas GO 5.000% 10/1/18 7,500 9,355 1 Texas GO TOB PUT 0.201% 3/9/12 25,000 25,000 1 Texas GO TOB VRDO 0.080% 2/1/12 38,605 38,605 1 Texas GO TOB VRDO 0.080% 2/7/12 15,000 15,000 1 Texas GO TOB VRDO 0.080% 2/7/12 35,000 35,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/12 5,000 5,165 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,055 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.550% 9/15/17 8,740 8,369 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 38,985 42,804 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,111 Texas State University System Revenue 5.000% 3/15/12 2,380 2,394 Texas State University System Revenue 5.000% 3/15/15 7,005 7,941 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/13 3,000 3,116 Texas Tech University System Revenue Financing System Revenue 3.000% 2/15/14 5,000 5,266 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/15 4,000 4,533 3 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/17 2,115 2,574 3 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/18 3,065 3,788 3 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/19 3,040 3,792 3 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/20 5,000 6,311 Texas TRAN 2.500% 8/30/12 60,000 60,818 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,000 20,256 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.070% 2/7/12 1,000 1,000 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.080% 2/7/12 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/12 9,605 9,682 Texas Transportation Commission Revenue 5.000% 4/1/13 12,000 12,660 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 30,124 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,229 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.080% 2/7/12 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,641 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,470 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,542 University of Houston Texas Revenue 4.000% 2/15/13 2,000 2,077 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 12,052 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,476 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,977 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 30,610 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.070% 2/7/12 14,580 14,580 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 5,221 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 8,050 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,481 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,270 19,805 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,546 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 11,385 Utah GO 5.000% 7/1/17 10,000 12,249 Utah GO 5.000% 7/1/18 19,000 23,725 Utah GO 5.000% 7/1/18 3,000 3,746 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 4,425 4,610 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,438 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,853 Virginia (2.0%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,249 Chesapeake VA Economic Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 3.600% 2/1/13 5,000 5,122 Clarke County VA Industrial Development Authority Hospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.130% 2/7/12 (4) 10,850 10,850 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,983 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 5,179 3 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 13,527 3 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 13,750 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 23,670 Loudoun County VA GO 5.000% 12/1/18 3,435 4,318 Norfolk VA GO 5.000% 3/1/15 5,910 6,710 Norfolk VA GO 5.000% 3/1/16 4,000 4,691 3 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,948 3 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,743 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,805 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,255 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 8,221 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,475 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,610 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,368 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,591 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,233 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,768 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,453 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 593 Virginia GO 5.000% 6/1/14 8,750 9,685 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,732 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 15,268 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,344 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,883 Virginia Public School Authority Revenue 4.000% 8/1/12 3,605 3,676 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 8,199 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,250 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,359 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 17,300 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,730 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,868 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,914 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 38,082 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,751 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,580 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 7,152 Washington (3.0%) 1 Bellevue WA GO TOB VRDO 0.080% 2/7/12 17,870 17,870 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 9,113 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,661 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/12 2,500 2,550 3 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,680 Energy Northwest Washington Electric Revenue (Project No. 1) 5.500% 7/1/17 (14) 8,000 8,166 Energy Northwest Washington Electric Revenue (Project No. 1) 6.000% 7/1/17 (14) 7,300 7,467 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,887 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,699 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 28,400 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (2) 9,000 9,209 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (4) 10,000 10,232 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 24,249 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,899 1 King County WA Sewer Revenue TOB VRDO 0.080% 2/7/12 21,390 21,390 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,737 Port of Seattle WA Revenue 5.000% 3/1/12 (4) 5,000 5,020 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 4,089 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,348 Tacoma WA Electric System Revenue 5.000% 1/1/13 (4) 10,485 10,932 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 25,720 27,915 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,548 University of Washington Revenue 5.000% 4/1/17 6,880 8,312 University of Washington Revenue 5.000% 4/1/18 7,225 8,880 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,556 Washington GO 5.000% 7/1/12 (2) 11,530 11,763 Washington GO 5.000% 2/1/13 5,290 5,541 Washington GO 5.000% 7/1/13 (4) 4,890 5,216 Washington GO 5.000% 1/1/14 19,395 21,112 Washington GO 5.000% 2/1/14 11,105 12,127 Washington GO 5.000% 7/1/15 (2) 2,400 2,757 Washington GO 5.700% 10/1/15 5,150 5,665 Washington GO 5.000% 1/1/16 20,000 23,325 Washington GO 5.000% 1/1/16 5,285 6,164 Washington GO 5.000% 2/1/16 13,040 15,250 Washington GO 5.000% 2/1/16 3,995 4,672 Washington GO 5.000% 7/1/17 5,000 6,077 Washington GO 5.000% 8/1/17 11,175 13,609 Washington GO 5.000% 7/1/18 21,220 26,208 1 Washington GO TOB VRDO 0.080% 2/7/12 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,734 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,773 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,282 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,462 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,503 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,611 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.100% 2/7/12 LOC 6,640 6,640 West Virginia (0.5%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,049 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,107 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 4,981 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 10,286 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 8,185 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,305 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,569 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,348 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,872 West Virginia University Revenue 5.000% 10/1/18 1,300 1,583 2 West Virginia University Revenue PUT 0.730% 10/1/14 10,000 10,000 Wisconsin (1.7%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 5,000 5,096 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 3,060 3,120 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,713 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 4,119 Madison WI Metropolitan School District Revenue TOB VRDO 0.080% 2/1/12 10,000 10,000 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,709 Wisconsin GO 5.000% 5/1/12 (14) 15,775 15,967 Wisconsin GO 5.000% 5/1/13 5,000 5,295 Wisconsin GO 5.250% 5/1/13 16,810 17,855 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,515 Wisconsin GO 5.000% 5/1/16 13,870 16,352 Wisconsin GO 5.000% 5/1/16 10,530 12,415 Wisconsin GO 5.000% 5/1/16 (14) 11,240 12,325 Wisconsin GO 5.000% 5/1/17 6,000 7,263 Wisconsin GO 5.000% 5/1/17 8,100 9,806 Wisconsin GO 5.000% 11/1/17 4,500 5,511 Wisconsin GO 5.000% 11/1/18 11,000 13,668 Wisconsin GO 5.000% 5/1/19 12,955 16,143 Wisconsin GO 5.000% 11/1/19 3,100 3,896 Wisconsin GO 5.000% 11/1/20 7,400 9,409 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,109 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,653 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,237 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,479 3 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,146 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,759 3 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,342 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,146 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,673 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,434 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,232 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,738 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,571 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,958 Wisconsin Transportation Revenue 5.000% 7/1/12 1,000 1,020 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,173 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,414 Total Tax-Exempt Municipal Bonds (Cost $14,607,293) Market Value Coupon Shares ($000) Temporary Cash Investment (1.9%) Money Market Fund (1.9%) 5 Vanguard Municipal Cash Management Fund (Cost $287,482) 0.063% 287,481,871 287,482 Total Investments (101.1%) (Cost $14,894,775) Other Assets and Liabilities-Net (-1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2012, the aggregate value of these securities was $985,882,000, representing 6.5% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2012. 4 Securities with a value of $1,814,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
